OWEN, Judge.
Defendant appeals an order denying its motion to dismiss for improper venue. We affirm.
Defendant corporation had its principal place of business in St. Lucie County. It owed a sum of money to P. & H. Grassing, Inc., a corporation with its principal place of business in Palm Beach County. No place of payment was specified and hence, upon default in payment, the cause of action for the debt accrued in Palm Beach County. Saf-T-Clean, Inc. v. Martin-Marietta Corp., Fla.1967, 197 So.2d 8; M. A. Kite Co. v. A. C. Samford, Inc., Fla.App.1961, 130 So.2d 99; Croker v. Powell, 1934, 115 Fla. 733, 156 So. 146.
P. & H. Grassing, Inc., did not file suit, but assigned the debt to plaintiff, a corporation having its principal place of business in Hillsborough County. The cause of action having accrued in Palm Beach County, plaintiff had the right to maintain its suit in that county since by virtue of the assignment it stood in the shoes of its assignor. Fred S. Conrad Construction Co. v. Exchange Bank, Fla.App. 1965, 178 So.2d 217.
Affirmed.
CROSS and McCAIN, JJ., concur.